—In an action, inter alia, to recover damages for private nuisance and for injunctive relief, the plaintiff appeals from (1) an order of the Supreme Court, Suffolk County (Doyle, J.), dated April 6, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint, and (2) an order of the same court, dated July 13, 1998, which denied his motion for leave to submit a supplemental affidavit.
Ordered that the orders are affirmed, with one bill of costs.
In support of the defendant’s motion for summary judgment, he made a prima facie showing that the plaintiffs claims that certain inland property had been damaged or diminished in value by the defendant’s construction were conclusory, speculative, and unsubstantiated. The expert affidavit offered in opposition to the motion was based on conclusory allegations, which were without any independent factual basis, and therefore insufficient to defeat the motion for summary judgment (see, Aghabi v Sebro, 256 AD2d 287; Young v Fleary, 226 AD2d 454).
The court did not improvidently exercise its discretion in denying the plaintiff’s application for leave to submit a *634supplemental affidavit almost four months after the return date of the motion (see, CPLR 2214; Risucci v Zeal Mgt. Corp., 258 AD2d 512; Romeo v Ben-Soph Food Corp., 146 AD2d 688). S. Miller, J. P., Joy, H. Miller and Feuerstein, JJ., concur.